Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An unsealing device for exposing” in claims 8 is being interpreted as an IC package unsealing device 10 which includes the first and second unsealing units evaluated below.  The unsealing device will be evaluated as only requiring the structure of the unsealing units below. 
“a first unsealing unit configured to” in claims 8 is being interpreted as a first unsealing process unit 100 which per paragraph 38 to 40 is a laser with an optical element. 
“a second unsealing unit configured to” in claims 8 is being interpreted as a second unsealing process unit 200 which per par. 44 to 46 is being identified as a nozzle that supplies a fluid. 
“an inspection unit configured to inspect” in claims 14 is being interpreted as inspection unit 300 which per paragraph 47 is a camera. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the unsealing device” is unclear if the applicant meant to refer to the unsealing method of which claim 1 is directed towards as applicant’s claim reads on the unsealing device having method steps instead of structure. 

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “ a laser beam having at least one wavelength band so as to remove an organic resin included in the mold” is unclear because it is unclear what links the wavelength to make it capable of removing an organic resin. The examiner is interpreting this to mean that the wavelength matches the energy absorption characteristics of the organic resin.

Claims 2-7 and 9-14 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the laser beam includes a laser beam having at least one of an infrared wavelength band and an ultraviolet wavelength band” is unclear because this could be interpreted as there being two laser beam generators each with a different wavelength or one laser beam generator capable of outputting two lasers with different frequency bands. The examiner took the latter as the interpretation of this claim but there is a third option for this claim in which the laser only requires to be one of ultraviolet or one of infrared.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “wherein the laser beam includes an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam” is unclear because this could be interpreted as there being two laser beam generators each with a different wavelength or one laser beam generator capable of outputting two lasers with different frequency bands. The examiner took the latter as the interpretation of this claim.

Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “ultrasonic cleaning of two fluids” is also unclear because the use of two fluids not easily interpreted by one of ordinary skill in the art and they would not understand the requirements of using two fluids as claimed.  It is not clear if this requires using a mixture of two fluids in the cleaning or using sequential fluids or the same fluid at different settings thus leading the claim being indefinite. The examiner is interpreting this to mean any form of ultrasonic cleaning.

The term “wherein the physical impact is applied by high pressure jetting” in claims 6 and 13 is a relative term which renders the claim indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of “wherein the physical impact is applied by high pressure jetting” is open to broad interpretation and was interpreted by the examiner to be any pressure over atmosphere or a flow because for a fluid to flow there needs to be a pressure differential.


Claim 8 recites the limitation "the mold residue".  There is insufficient antecedent basis for this limitation in the claim.  Mold residue is not previously recited in claim 8 and is interpreted to be any debris created by removing the mold from the IC.

Claim 10 recites the limitation " the ultraviolet wavelength band laser beam ".  There is insufficient antecedent basis for this limitation in the claim.  An ultraviolet wavelength band laser beam is not previously recited in claim 10 nor in claim 8 of which 10 depends.  It is recommended to move “an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold” of claim 10 before " the ultraviolet wavelength band laser beam "

Claim 10 recites the limitation " the infrared wavelength band laser beam ".  There is insufficient antecedent basis for this limitation in the claim.  An infrared wavelength band laser beam is not previously recited in claim 10 nor in claim 8 of which 10 depends.  It is recommended to move “an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold” of claim 10 before " the infrared wavelength band laser beam ".


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 , 2, 6, 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110089152 A1 Anderson (hereinafter “Anderson”) in view of US 20030010761 A1 Hong (hereinafter “Hong”). 
Regarding claim 1, Anderson teaches, except where struck through, An unsealing method for exposing a semiconductor device package covered by a mold (abstract), the unsealing device comprising the steps of: performing a first unsealing process (par. 13 to par. 17 teach the method of using a laser to ablate a mold layer with a pattern traced by the laser beam which is an unsealing or decapping process), the first unsealing process including a step for irradiating a part of the mold with a laser beam having at least one wavelength band so as to remove an organic resin included in the mold (par. 13 to par. 17 and par. 21 teach the method of using a laser to ablate a mold layer with a pattern traced by the laser beam which is an unsealing or decapping process); .  Anderson does not teach and performing a second unsealing process, the second unsealing process including a step for applying a physical impact to a residue of the mold generated by the first unsealing process so as to expose the semiconductor device (par. 25).  Hong teaches, and performing a second unsealing process, the second unsealing process including a step for applying a physical impact to a residue of the mold generated by the first unsealing process so as to expose the semiconductor device.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, to include and performing a second unsealing process, the second unsealing process including a step for applying a physical impact to a residue of the mold generated by the first unsealing process so as to expose the semiconductor device, as suggested and taught by Hong, for the purpose of providing an advantageous means to remove the ablation debris (par. 25).

Regarding claim 2, Anderson teaches, the laser beam includes a laser beam having at least one of an infrared wavelength band and an ultraviolet wavelength band (par. 23 teaches ultraviolet and that is advantageous to choose a frequency band to suit the material being worked upon).  

Regarding claim 6, Hong teaches, the physical impact is applied by high pressure jetting or ultrasonic cleaning of two fluids (par. 30 teaches fluid stream which is analogous to high pressure jetting because the requisite degree of pressure is not positively recited in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, to include the physical impact is applied by high pressure jetting or ultrasonic cleaning of two fluids, as suggested and taught by Hong, for the purpose of providing a means to increase the ablation speed substantially as the oxidation of molding compounds due to ambient air can be prevented (par. 30).

Regarding claim 7, Anderson teaches, wherein the first unsealing process and the second unsealing process are performed a plurality of times based on a condition of the semiconductor device package (par. 15 teaches Successive layers of material are removed with successive passes of the laser over the pattern).  

Regarding claim 8, Anderson teaches, except where struck through, An unsealing device for exposing a semiconductor device package covered by a mold (abstract), the unsealing device comprising: a first unsealing unit (system 100 fig. 3) configured to irradiate a part of the mold with a laser beam having at least one wavelength band so as to remove an organic resin included in the mold (par. 13 to par. 17 and par. 21 teach the method of using a laser to ablate a mold layer with a pattern traced by the laser beam which is an unsealing or decapping process); .  Anderson does not teach and a second unsealing unit  configured to apply a physical impact to the residue of the mold in the part of the mold so as to expose the semiconductor device.  Hong teaches, and a second unsealing unit (decapping chamber 18) configured to apply a physical impact to the residue of the mold in the part of the mold so as to expose the semiconductor device (par. 25, the flow of a gas stream is a physical impact).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, to include and a second unsealing unit configured to apply a physical impact to the residue of the mold in the part of the mold so as to expose the semiconductor device, as suggested and taught by Hong, for the purpose of providing a means to prevent oxidation of the molding compound, thereby speeding up the process and necessitating a lower laser fluence (par.25).

Regarding claim 13, Hong teaches, wherein the physical impact is applied by high pressure jetting or ultrasonic cleaning of two fluids (par. 30 teaches fluid stream which is analogous to high pressure jetting because the requisite degree of pressure is not positively recited in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, to include wherein the physical impact is applied by high pressure jetting or ultrasonic cleaning of two fluids as suggested and taught by Hong, for the purpose of providing a means to increase the ablation speed substantially as the oxidation of molding compounds due to ambient air can be prevented (par. 30).

Regarding claim 14, Hong teaches, further comprising: an inspection unit (CCD camera 23 and monitor 24) configured to inspect the unsealing result of the semiconductor device package (par. 26).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson reference, to include further comprising: an inspection unit configured to inspect the unsealing result of the semiconductor device package, as suggested and taught by Hong, for the purpose of providing a means to provide an image of the progress of the decapping process (par. 26).

Claims 3, 4, 5, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110089152 A1 Anderson (hereinafter “Anderson”) in view of US 20030010761 A1 Hong (hereinafter “Hong”) in view of US20220009036A1 Zhou (hereinafter “Zhou”). 
Regarding claim 3, Anderson and Hong do not teach wherein the laser beam includes an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam, the infrared wavelength band laser beam and the ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold, and a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam.  Zhou teaches, wherein the laser beam includes an infrared wavelength band laser beam (primary laser emitting par. 10) and an ultraviolet wavelength band laser beam (secondary laser emitting par. 10), the infrared wavelength band laser beam and the ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold (par. 13 teaches the use primary and secondary lasers simultaneously to emit light toward the material), and a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam (par. 10 teaches in various embodiments, a laser system features a primary laser emitting at a relatively longer wavelength (e.g., infrared or near-infrared) utilized for cutting materials (e.g., metallic materials), as well as a secondary laser emitting at a relatively shorter wavelength (e.g., ultraviolet or visible) utilized at least for initial piercing operations at the initiation of cutting).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson and Hong references, to include wherein the laser beam includes an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam, the infrared wavelength band laser beam and the ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold, and a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam, as suggested and taught by Zhou, for the purpose of providing a means to advantageously allow The simultaneous use of both lasers may provide extra laser power, thereby enabling faster cutting and/or the cutting of thicker materials (par. 13).

Regarding claim 4, Anderson, Hong, and Zhou disclose the claimed invention except for a pulse width of the infrared wavelength band laser beam is different from a pulse width of the ultraviolet wavelength band laser beam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform Careful selection of laser processing parameters, such as pulse repetition rate, laser fluence, laser wavelength and pulse duration is required in order to achieve efficient and rapid laser decapping without compromising the internal IC package structure (Hong par. 29), since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose a laser pulse width for the purpose of achieving efficient and rapid laser decapping without compromising the internal IC package structure (Hong par. 29) 

Regarding claim 5, Zhou teaches, except where struck through, wherein before irradiating with the laser beam, temperature of the semiconductor device package is controlled (par. 13 teaches the laser system may include one or more sensors that monitor the material surface and detect when it is molten via changes in, for example, reflectivity and/or temperature of the surface) Anderson, Hong, and Zhou disclose the claimed invention except for to be room temperature or higher and 100° C or lower. It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the temperature of a substrate to a temperature range based upon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment to  for the purpose of maintaining that The absorption continues to increase as the temperature increases to the vaporization temperature (Zho par. 102).  

Regarding claim 9, Anderson and Hong do not teach wherein the laser beam includes a laser beam having at least one of the infrared wavelength band  and the ultraviolet wavelength band.  Zho teaches, wherein the laser beam includes a laser beam having at least one of the infrared wavelength band (primary laser emitting par. 10) and the ultraviolet wavelength band (secondary laser emitting par. 10).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson and Hong references, to include wherein the laser beam includes a laser beam having at least one of the infrared wavelength band and the ultraviolet wavelength band, as suggested and taught by Zho, for the purpose of providing a means to advantageously allow The simultaneous use of both lasers may provide extra laser power, thereby enabling faster cutting and/or the cutting of thicker materials (par. 13).

Regarding claim 10, Anderson and Hong do not teach wherein the laser beam includes the infrared wavelength band laser beam and the ultraviolet wavelength band laser beam, an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold, a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam. Zhou teaches, wherein the laser beam includes the infrared wavelength band laser beam (primary laser emitting par. 10) and the ultraviolet wavelength band laser beam (secondary laser emitting par. 10), an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold (par. 13 teaches the use primary and secondary lasers simultaneously to emit light toward the material), a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam (par. 10 teaches in various embodiments, a laser system features a primary laser emitting at a relatively longer wavelength (e.g., infrared or near-infrared) utilized for cutting materials (e.g., metallic materials), as well as a secondary laser emitting at a relatively shorter wavelength (e.g., ultraviolet or visible) utilized at least for initial piercing operations at the initiation of cutting). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Anderson and Hong references, to include wherein the laser beam includes the infrared wavelength band laser beam and the ultraviolet wavelength band laser beam, an infrared wavelength band laser beam and an ultraviolet wavelength band laser beam are irradiated so as to overlap in the part of the mold, a beam diameter of the infrared wavelength band laser beam is different from a beam diameter of the ultraviolet wavelength band laser beam, as suggested and taught by Zhou, for the purpose of providing a means to advantageously allow The simultaneous use of both lasers may provide extra laser power, thereby enabling faster cutting and/or the cutting of thicker materials (par. 13).

Regarding claim 11, Anderson, Hong, and Zhou disclose the claimed invention except for a pulse width of the infrared wavelength band laser beam is different from a pulse width of the ultraviolet wavelength band laser beam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform Careful selection of laser processing parameters, such as pulse repetition rate, laser fluence, laser wavelength and pulse duration is required in order to achieve efficient and rapid laser decapping without compromising the internal IC package structure (Hong par. 29), since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose a laser pulse width for the purpose of achieving efficient and rapid laser decapping without compromising the internal IC package structure (Hong par. 29)

Regarding claim 12, Zhou teaches, except where struck through, further comprising: a temperature controller configured to control the temperature of the semiconductor device package (par. 13 teaches the laser system may include one or more sensors that monitor the material surface and detect when it is molten via changes in, for example, reflectivity and/or temperature of the surface) Anderson, Hong, and Zhou disclose the claimed invention except for to be room temperature or higher and 100° C or lower. It would have been obvious to one having ordinary skill in the art at the time the invention was made to control the temperature of a substrate to a temperature range based upon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment to  for the purpose of maintaining that The absorption continues to increase as the temperature increases to the vaporization temperature (Zho par. 102).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763